Title: To James Madison from Louis-Marie Turreau, 15 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 15 February 1806, Washington. Is required after the formal request of the marqués de Yrujo, and despite what JM has told him about JM’s communications with Yrujo, to send JM this letter that Yrujo wrote and which should be of great interest. Has no doubt that JM will be impressed with the frankness and candor that Turreau will attach to all the steps to which he finds himself forced by the bend in harmony between the secretary of state of the union government and the minister plenipotentiary of his catholic majesty.
                